                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    LYNN DALE HOVER and MILA JEAN                        CASE NO. C18-0022-JCC
      HOVER,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
                 v.
12
      SEATTLE-FIRST NATIONAL BANK, a/k/a
13    BANK OF AMERICA (by mergers), et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. The Court has dismissed Plaintiffs’
19   claims against all Defendants with prejudice and without leave to amend. (See Dkt. Nos. 60, 63,
20   68.) Therefore, the Court hereby DISMISSES Plaintiffs’ amended complaint (Dkt. No. 49) with
21   prejudice and without leave to amend. The Clerk is DIRECTED to terminate Plaintiffs’ pending
22   motion for injunctive relief (Dkt. No. 67), as all of Plaintiffs’ underlying claims have already
23   been dismissed. The Clerk is further DIRECTED to close the case.
24          //
25          //
26          //

     MINUTE ORDER
     C18-0022-JCC
     PAGE - 1
 1        DATED this 30th day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0022-JCC
     PAGE - 2
